DETAILED ACTION
	In Reply filed on 08/05/2022, claims 1-9 are pending. Claims 1, 3, and 6-8 are currently amended. Claims 10-17 are withdrawn. No claim is newly added. Claims 1-9 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the chemical structures of Formulas I and II are incomplete (i.e., missing an atom).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  
The chemical structures of Formulas I and II are incomplete (i.e., missing an atom). For the purpose of examination, the chemical structures of Formulas I and II would be interpreted as presented in the Claims filed on 10/25/2019.  
Claim 1 recite the limitation “the weight percentage of component a), b), c), d), e), and f).” It should be corrected to “the weight percentages of components a), b), c), d), e), and f).”
Appropriate correction is required.
Claim Interpretation
	Claim 9 recites the limitation “the dynamic viscosity of said composition is from 0.01 Pa·s to 0.1 Pa·s at 25°C under 101.325 KPa.” Here, the pressure “101.325 KPa” means 1 atm, and viscosity of liquid is normally independent of pressure unless extreme pressure is applied. Thus, the limitation would be interpreted as “the dynamic viscosity of said composition is from 0.01 Pa·s to 0.1 Pa·s at 25°C” without a specific pressure condition. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “saturated polyvalent metallic salt” as component d), which renders the limitation unclear. It is unclear whether the underlying term means (1) the anion of the polyvalent metallic salt has no unsaturated C-C bond (i.e., without any C-C double bond and C-C triple bond, as “saturated” means a C-C “single” bond in Organic Chemistry), (2) the anion of the polyvalent metallic salt has no unsaturated bond (i.e., only formed with a single bond between atoms, and thus, for example, acetate or sulfate anions (as disclosed in the Instant Specification [0029]) are excluded), (3) the cation of the polyvalent metallic salt is saturated as its highest/lowest oxidation state, or (4) something else. For the purpose of examination, either of these interpretations would read on the claim.  
Claims 2-8 are rejected under 35 U.S.C. 112(b) as being dependent from claim 1. 
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujino (US 20190241684 A1). 
Regarding claim 1, Tsujino teaches that a photocurable support material composition for an inkjet 3D printer comprises a water-soluble ethylenically unsaturated monomer containing an ionic group and a counter ion, and comprises a photopolymerization initiator (abstract). The ionic group is preferably at least one selected from a group consisting of carboxylic acid group, phosphoric acid group, and sulfonic acid group, and the counter ion is preferably at least one selected from a group consisting of sodium ion, potassium ion, and ammonium ion (abstract). 
The photocurable support material composition for an inkjet 3D printer comprises (claims 1, 10): 
20 to 70 mass % of a water-soluble ethylenically unsaturated monomer containing an ionic group and a counter ion (i.e., including elements (c));
0.05 to 10.0 mass % of said photopolymerization initiator (i.e., element (e)); having an overlapping range with the recited range); and
20 to 75 mass % of a solvent (i.e., element (f); having an overlapping range with the recited range; ¶ [0063]: water).
Total content (i.e., including elements (c)) of the monovalent salts and the polyvalent metal salts of the acrylic acids is preferably from 20 % to 70 % (¶ [0046]), and a content of the polyvalent metal salts of the acrylic acids is preferably not more than 15 mass % (¶ [0047]; of note, element (c) would be 5 % to 55 %, having an overlapping range with the recited range of 5 % to 15 %). Various kinds of the monovalent salts and the polyvalent metal salts of the acrylic acids are disclosed including monovalent salts such as alkali metal salts, for example, sodium salt and potassium salt, and ammonium salt; polyvalent salts such as zinc salt, magnesium salts calcium salt, aluminum salt, and neodymium salt; and the like, of acrylic acid and methacrylic acid (¶ [0028], ¶ [0030], ¶ [0034]-¶ [0036]). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05). And also, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05).
The photocurable support material compositions for inkjet 3D printers of the present invention can contain unsaturated monomers other than the water soluble ethylenically unsaturated monomers containing the ionic groups and the counter ions (¶ [0048]-¶ [0050]; disclosing various kinds of (meth) acrylic acid and (meth) acrylate), and a content of unsaturated monomers is preferably 20 to 50 mass % in 100% by mass of the composition (¶ [0051]) (i.e., including elements (a) and (b) as recited in claim 1; having an overlapping range with the recited range). Although Tsujino does not explicitly discloses that, for example, both (meth) acrylic acid (i.e., element (a)) and (meth) acrylate (i.e., element (b)) are included in the recited ranges, respectively, it would be obvious to one of ordinary skill in the art through routine optimization to try several kinds of the listed unsaturated monomers within the disclosed mass range and find optimal combinations of the monomers.
Tsujino also teaches that the photocurable support material compositions for inkjet 3D printers of the present invention may comprise organic acids and/or salts other than the water-soluble ethylenically unsaturated monomers and the other unsaturated monomers (¶ [0053]). Examples of the organic acids include sulfonic acids, carboxylic acids, phosphoric acid, and phosphoric ester (¶ [0054], examples of the salt of the organic acids include metal carboxylates, and examples of metal carboxylates include alkaline earth metals such as magnesium, calcium, zinc (¶ [0055]). A content of the organic acids and/or salts thereof is preferably not more than 60 mass % as an upper limit, and as a lower limit, preferably not less than 5 mass % in 100 mass % of the photocurable support material composition for inkjet 3D printers, and in this case, storage stability as well as the supportability/solubility of the photocurable support material compositions for inkjet 3D printers can be further improved (¶ [0056], ¶ [0057]). Of note, for example, metallic salt of a combination of the aliphatic carboxylic acids (such as formic acid, acetic acid, and propionic acid, i.e., having no unsaturated C-C bond) and alkaline earth metal (such as Mg, Ca, Zn) is considered as element (d) of claim 1 and has an overlapping range with the recited range.
Regarding claim 2, Tsujino teaches that said monomer of Formula I is selected from acrylic acid, methacrylic acid, crotonic acid, maleic acid, allylacetic acid, 3- butenoic acid, and 2-heptenoic acid or a mixture thereof (¶ [0034]: the like, of acrylic acid, methacrylic acid, maleic acid, fumaric acid; ¶ [0049]: methacrylic acid).
Regarding claim 3, Tsujino teaches that said monomer of Formula II is selected from allyl acrylate, allyl methacrylate, methyl(meth)acrylate, ethyl(meth)acrylate, n-propyl(meth)acrylate, n-butyl (meth)acrylate, isobutyl(meth)acrylate, n-hexyl(meth)acrylate, 2-ethylhexyl (meth)acrylate, n-octyl(meth)acrylate, n-decyl(meth)acrylate, n-dodecyl (meth)acrylate, 2-hydroxyethyl(meth)acrylate, 2-hydroxypropyl (meth) acrylate, 3-hydroxypropyl (meth) acrylate, 2-methoxyethyl(meth)acrylate, 2-ethoxyethyl (meth)acrylate, 2-ethoxypropyl(meth)acrylate, 3- ethoxypropyl (meth)acrylate, tetrahydrofurfuryl(meth)acrylate, 2-(2-ethoxyethoxy)ethyl acrylate, cyclohexyl (meth)acrylate and isodecyl acrylate or a mixture thereof (¶ [0049]: methacrylic acid).).
Regarding claim 4, Tsujino teaches that said alkali metal salt of Formula III and/or Formula IV is selected from sodium acrylate, potassium acrylate, lithium acrylate, pentenoic acid sodium salt, crotonic acid sodium salt, 2-butenedioic acid disodium salt and potassium crotonate or a mixture thereof (¶ [0034], ¶ [0039], ¶ [0042], ¶ [0055], ¶ [0103], ¶ [0138], claim 6).
Regarding claim 5, Tsujino teaches that said water soluble polyvalent metallic cation is selected from ferric cation, calcium cation, aluminum cation, magnesium cation, or a mixture thereof (¶ [0055]).
Regarding claim 7, Tsujino teaches various photopolymerization initiators and examples of the initiators include benzoin compounds, acetophenone compounds, anthraquinone compounds, benzophenone compounds, phosphine oxides, and a mixture thereof at least including benzoin methyl ether, benzoin ethyl ether and benzoin isopropyl ether, acetophenone, 1,1-dichloroacetophenone, and benzyl dimethyl ketal and benzyl diethyl ketal, as recited in claim 7 (¶ [0059]-¶ [0060]).
Regarding claim 8, Tsujino teaches that the photocurable support material compositions can contain other additives as required within a range not hindering the effects of the present invention including photopolymerizing initiation aids, polymerization inhibitors, surfactants, coloring agents, antioxidants, chain transfer agents, and fillers (¶ [0066]). Examples of polymerization inhibitors include at least hydroquinone, p-methoxyphenol, t-butylcatechol, t-butylhydroquinone, 2,5-di-t-butyl-p-benzoquinone, as recited in claim 8 (¶ [0068]).
Regarding claim 9, Tsujino teaches that the dynamic viscosity of said composition is from 0.01 Pa·s to 0.1 Pa·s at 25°C under 101.325 KPa (¶ [0094]: viscosity at 25° C is preferably 5 to 300 mPa·s). Although Tsujino does not anticipate the claimed range, the claimed range lies inside ranges disclosed by Tsujino. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujino in view of Braun et al. (US 20130017945 A1, hereinafter Braun) and Baxter et al. (US 20020099156 A1, hereinafter Baxter).
Regarding claim 6, Tsujino teaches all the claimed limitations but does not specifically teach that said polymerization initiator is a redox initiator as recited in claim 6. 
Braun teaches a process for producing water-absorbing polymer particles with high free swell rate by polymerizing a monomer solution or suspension comprising an ethylenically unsaturated monomer bearing acid groups, a crosslinker, an initiator and an ethylenically unsaturated ionic surfactant (abstract). The monomer solution includes a) monomers, for example, ethylenically unsaturated carboxylic acids, such as acrylic acid, methacrylic acid (¶ [0026]), b) crosslinkers (¶ [0033]), c) initiator (¶ [0037]), d) ethylenically unsaturated monomers, copolymerizable with the monomers (a), for example, hydroxyethyl acrylate, hydroxyethyl methacrylate (¶ [0038]). Braun also teaches that the initiators may be redox initiator such as sodium peroxodisulfate (i.e., a synonym of sodium persulfate)/sodium bisulfite (¶ [0037]).
However, Braun does not specifically teach that the molar ratio of the oxidant agent and the reducing agent is from 1 to 1.2. 
Baxter teaches a process for preparing an aqueous emulsion polymer including providing at least one ethylenically unsaturated monomer and a free radical redox initiator system under emulsion polymerization conditions, the redox initiator system including an oxidant; a reductant and a metal promoter complex (abstract). Baxter also teaches that the choice of a particular oxidant and reductant usefully employed in a redox initiator system for preparing aqueous emulsion polymers from two or more ethylenically unsaturated monomers depends on the redox potentials of the metal salts, and the ratio of oxidant to reductant ranges from 0.1:1.0 to 1.0:0.1, depending on the redox potential of the metal salt employed (¶ [0016]). Although Baxter does not anticipate the claimed range, the claimed range lies inside the ranges disclosed by Baxter. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the polymerization initiator of Tsujino with known a redox initiator pair of an oxidant agent and a reducing agent as taught by Braun, at a known molar ratio of the oxidant agent and the reducing agent as taught by Baxter in order to obtain known results or a reasonable expectation of successful results of the polymerization of a composition comprising an ethylenically unsaturated monomer (Braun: derived from abstract; Baxter: derived from abstract).

Response to Arguments
Applicant's arguments filed on 08/05/2022 have been fully considered but they are not persuasive. 
Applicant argues that Tsujino (page 8 of Remarks) does not teach or suggest the feature of “the component (d) 0.5% to 10% by weight of at least one water soluble saturated polyvalent metallic salt which can generate polyvalent metallic cations” because the cited element is unsaturated monomers containing polyvalent metal ions. 
The Examiner respectfully disagrees with this argument (see above the 35 USC 112(b) rejection and the 35 USC 103 rejection of claim 1). Tsujino teaches and/or suggests the feature of claim 1 based on the organic salt other than the unsaturated monomers containing polyvalent metal ions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744